                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARI KRESCH, MERCHANT’S CREDIT
RECOURSE, LLC, JOHN MOLESKI,
and JESSE MOLESKI,

            Plaintiffs,
                                                    Civil Case No. 18-10025
v.                                                  Honorable Linda V. Parker

DONALD MILLER, KYLE ARNESON,
UNIVERSITY CAPITAL SOLUTIONS LLC,
UNIVERSITY CAPITAL INVESTMENTS LLC,
and DOES 1-50,

          Defendants.
___________________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

      Plaintiffs initiated this lawsuit against Defendants on January 3, 2018. In a

First Amended Complaint filed on October 31, 2018, Plaintiffs assert the following

claims against Defendants:

      (I) breach of contract brought by Plaintiffs Ari Kresch (“Kresch”) and
      Merchant’s Credit Recourse, LLC (“MCR”);

      (II) breach of contract brought by Plaintiff John Moleski (“John”);

      (III) breach of contract brought by Plaintiff Jesse Moleski (“Jesse”);

      (IV) fraud brought by John;

      (V) fraud brought by Jesse;
      (VI) fraud brought by Kresch and MCR;

      (VII) negligent misrepresentation brought by all Plaintiffs; and

      (VIII) violation of the Racketeer Influenced and Corrupt
      Organizations Act (“RICO”) brought by Kresch and MCR.

(ECF No. 20.) The matter is presently before the Court on Defendants’ motion to

dismiss, filed pursuant to Rules 12(b)(2) and (6) of the Federal Rules of Civil

Procedure. (ECF No. 25.) The motion has been fully briefed. (ECF Nos. 27, 29.)

Finding the facts and legal arguments sufficiently presented in the parties’ briefs,

the Court is dispensing with oral argument with respect to Defendants’ motion

pursuant to Eastern District of Michigan Local Rule 7.1(f). For the reasons that

follow, the Court is granting in part and denying in part Defendants’ motion to

dismiss.

I.    Applicable Standards

      Federal Rule of Civil Procedure 12(b)(2) provides for dismissal when a court

lacks personal jurisdiction over a defendant. The plaintiff has the burden of

establishing the Court’s jurisdiction over a defendant. See Theunissen v.

Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing McNutt v. Gen. Motors

Acceptance Corp., 298 U.S. 178, 189 (1936)). To defeat a defendant’s motion to

dismiss for lack of personal jurisdiction, the plaintiff need only make a prima facie

showing of jurisdiction. See id. A prima facie showing requires the plaintiff to

“‘demonstrate facts which support a finding of jurisdiction. . ..’” Welsh v. Gibbs,
                                          2
631 F.2d 436, 438 (6th Cir. 1980) (quoting Data Disc, Inc. v. Sys. Tech. Assoc.,

Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)). Where the court does not hold an

evidentiary hearing on the matter, “the court must consider the pleadings and

affidavits in a light most favorable to the plaintiff.” Dean v. Motel 6 Operating

L.P., 134 F.3d 1269, 1272 (6th Cir. 1998) (quoting CompuServe, Inc. v. Patterson,

89 F.3d 1257, 1262 (6th Cir. 1996)).

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

                                            3
content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to dismiss

to one for summary judgment. See Fed. R. Civ. P 12(d). However, “[w]hen a

court is presented with a Rule 12(b)(6) motion, it may consider the [c]omplaint and

any exhibits attached thereto, public records, items appearing in the record of the

case and exhibits attached to [the] defendant’s motion to dismiss, so long as they




                                          4
are referred to in the [c]omplaint and are central to the claims contained therein.”

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

II.   Factual Background

      Kresch is currently a citizen of San Juan, Puerto Rico, but was a Michigan

citizen during the events that give rise to this lawsuit. (Am. Compl. ¶ 1.) Kresch is

the manager of MCR, which is in the business of collecting on Michigan debt

portfolios. (Id. ¶¶ 1, 2.) John is a Florida resident who was employed by

Defendant University Capital Solutions (“UCS”) to perform debt collection

projections. (Id. ¶ 3.) Jesse, John’s father, is a New York resident. (Id. ¶ 4.)

      UCS is a Florida limited liability corporation that allegedly purchased

private student loan debt generated by universities for debt collection. (Id. ¶ 8.)

Defendant Donald Miller (“Miller”) is a Florida resident and the co-founder and

manager of UCS. (Id. ¶ 5.) Defendant Kyle Arneson (“Arneson”) is a resident of

Illinois and was the Vice President of Capital Formation for UCS. (Id. ¶ 6.)

Defendant University Capital Investments, LLC (“UCI”) is a Florida corporation,

apparently connected with UCS. (Id. ¶ 7.) Plaintiffs allege that there was a unity

of interest between Defendants such that they are alter egos of one another. (Id.

¶¶ 10-12.)

      On February 16, 2012, Defendants approached Kresch and MCR offering

them the opportunity to purchase student loan debt that Defendants claimed would

                                          5
fit the investing criterion of MCR’s debt buying business. (Id. ¶ 21.) Defendants

represented that UCS purchases private student loan debt generated by universities

at a discount and then collects on that debt. (Id. ¶ 22.) In subsequent

conversations with Kresch and MCR, Defendants further represented that UCS

already owned a significant amount of “student gap debt,” including Michigan

schools for MCR to collect. (Id. ¶ 23.) Defendants supplied Kresch and MCR

with materials describing UCS’ business operations and financial projections and a

link to a video presentation used for marketing to college presidents. (Id. ¶ 24.)

On February 21, 2012, Defendants represented inter alia that UCS markets to over

2,000 universities and 1,200 colleges, and had over $400 million worth of

portfolios booked and/or under contract for immediate purchase. (Id. ¶ 26.)

Defendants provided a breakdown of the Michigan schools interested in selling

UCS their delinquent accounts. (Id. ¶ 27.)

      Based on Defendants’ representations, Kresch and MCR entered into a note

purchase agreement with UCS on March 7, 2012. (Id. ¶ 28, citing Ex. A.) MCR

wired $500,000 to Defendants on March 14, 2012, in accordance with the

agreement. (Id.) As part of the note purchase agreement, MCR was provided a

Senior Corporate Debenture (“Debenture”). (Id. ¶ 29.) Pursuant to the Debenture,

MCR was to be repaid its $500,000 investment plus 12% interest on March 7,




                                          6
2013. (Id.) Although UCS had the right to extend its repayment obligation by one

year, it did not request such an extension. (Id.) UCS failed to pay the amount due.

      MCR also entered into a “Collection Servicing Agreement” with UCI on

May 23, 2012. (Id. ¶ 30, Ex. B.) Pursuant to the Collection Servicing Agreement,

UCI appointed MCR to be its exclusive servicer in Michigan in exchange for

MCR’s $500,000 investment in UCS. (See id. Ex. B § 2.01.) The Collection

Servicing Agreement required MCR to make additional investments in UCS upon

receiving a specified amount of fees from accounts and other assets collected on

behalf of UCS and/or UCI. (Id.)

      For a period of time, Kresch and MCR asked Defendants to identify the

Michigan debt portfolios UCS acquired and that MCR would be receiving for

collection. (Am. Compl. ¶ 31.) MCR in fact never received a single Michigan

debt portfolio from Defendants and discovered in 2014 that USC never acquired

any Michigan portfolios. (Id. ¶ 32.) In fact, MCR learned that UCS had no

personal contacts with college and university presidents in Michigan and never

intended to buy any debt portfolios from Michigan. (Id. ¶¶ 32, 33.) MCR also

learned that the amount it paid Defendants had been deposited into Miller’s and

Arneson’s personal bank accounts. (Id. ¶ 34.)

      John was introduced to Defendants in 2011, and agreed to work for Miller in

April 2011. (Id. ¶¶ 36-37.) Based on Defendants’ representations concerning

                                         7
UCS, John invested $85,960.39 into the corporation. (Id. ¶ 39.) John witnessed

Defendants raise at least $1.1 million in investments for UCS. (Id. ¶ 41.)

According to John, UCS spent $40,000, at most, to purchase debt portfolios;

although, John came into contact with many colleges and universities while

working with Defendants that were ready and willing to sell UCS student loan debt

portfolios. (Id. ¶¶ 42, 43.)

       Jesse also invested in UCS after his son, John, shared the representations

Miller made about the corporation with him. (Id. ¶ 48.) On May 5, 2011, Jesse

signed a subscription agreement and wired $60,5000 to UCS. (Id. ¶¶ 50, 51; Defs.’

Mot. Ex. 1.)

III.   Defendants’ Arguments & Analysis

       A.      Claims by John and Jesse

       Defendants argue that this Court lacks personal jurisdiction over them with

respect to John’s and Jesse’s claims because Defendants lack sufficient ties to

Michigan to exercise general jurisdiction over them and the alleged conduct on

which the claims are based has no connection with Michigan. Plaintiffs did not

respond to Defendants’ arguments in their response brief. As such, Plaintiffs have




                                          8
not satisfied their burden of showing that this Court has personal jurisdiction over

John’s and Jesse’s claims.1

      The Court therefore is dismissing without prejudice the claims asserted by

John and Jesse in the First Amended Complaint (Counts II through IV in their

entirety and Count VII in part).

      B.     Breach of Contract Claim by MCR & Kresch (Count I)

      In their motion, Defendants assert several arguments for why the breach of

contract claim brought by MCR and Kresch should be dismissed:

      (a) Kresch and Miller were not parties to the note purchase agreement
      or Collection Servicing Agreement and therefore are not proper
      parties to a claim asserting the breach of either agreement;

      (b) The claim, to the extent based on the Collection Servicing
      Agreement, is time-barred under the applicable five-year limitations
      period, Fla. Stat. § 95.11(2)(b);

      (c) Plaintiffs fail to identify a specific term of the Collection Servicing
      Agreement that was breached; and,

      (d) The claim, to the extent based on the note purchase agreement, is
      subject to arbitration.



1
 There are no allegations in Plaintiffs’ First Amended Complaint suggesting that
Defendants have sufficient contacts with Michigan to exercise general jurisdiction
or that the breach of contract claims brought by Jesse or John “derive[] from” or
are “connected with” this jurisdiction. See Bristol-Myers Squibb Co. v. Superior
Court of Calif., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017) (finding a lack of
personal jurisdiction with respect to non-resident plaintiffs’ claims against the
defendant even though the court had jurisdiction with respect to similar claims
brought by resident plaintiffs).
                                           9
(ECF No. 25.) The Collection Servicing Agreement, note purchase agreement, and

Senior Corporate Debenture contain choice of law provisions, stating that Florida

law governs. (Pls.’ Am. Compl. Ex. A ¶ 23, ECF No. 20-1 at Pg ID 335; Id. Ex. B

§ 7.05(a), ECF No. 20-2 at Pg ID 358; Defs.’ Mot. Ex. 2 ¶ 10, ECF No. 25-2 at Pg

ID 591.)

             1.    Arbitration

      Defendants contend that Kresch and MCR’s breach of contract claim, to the

extent based on the note purchase agreement, is subject to arbitration. In support

of this argument, Defendants quote the language of an arbitration provision, which

they claim is contained in the Private Placement Memorandum attached to their

motion. (Defs.’ Br. in Supp. of Mot. at 9, citing Ex. 3, ECF No. 25-3.)

      The arbitration provision, however, is not in the Private Placement

Memorandum itself.2 Rather, it is found in the sample Subscription Agreement


2
  Kresch and MCR’s breach of contract claim, to the extent premised on the failure
of Defendants’ to repay the $500,000 loan plus 12% interest, arises from the note
purchase agreement and Senior Corporate Debenture as only the latter states the
terms of the loan. For purposes of deciding Defendants’ motion to dismiss, the
Court is assuming that the Senior Corporate Debenture, which incorporates the
Private Placement Memorandum, also incorporates or is incorporated within the
note purchase agreement, although not expressly stated in any of the documents
and despite the fact that the note purchase agreement contains a clause stating that
“[t]his Agreement constitutes the entire Agreement among the parties with respect
to the subject matter hereof and may be amended only by a written instrument
executed by all of the parties.” (See Am. Compl. Ex. A ¶ 23, ECF No. 20-1 at Pg
ID 334.) The Debenture expressly incorporates the terms and conditions of the
(Cont’d . . .)
                                          10
Form attached as an exhibit to the memorandum. (See Defs.’ Mot. Ex. 3 Ex. A,

ECF No. 25-3 at Pg ID 677-85.) That Subscription Agreement Form requires the

signature of the parties. Defendants have not presented the Court with a copy of

that Subscription Agreement Form—or any agreement containing an arbitration

provision—signed by MCR or Kresch. While the Senior Corporate Debenture

signed by MCR incorporates the terms and conditions of the Private Placement

Memorandum (see Defs.’ Mot. Ex. 2 at 1, ECF No. 25-2 at Pg ID 589), the

Debenture does not contain an arbitration provision and provides for exclusive

jurisdiction in “the Circuit Court serving Palm Beach County, Florida in

connection with any dispute arising under th[e] Debenture ….” (Id. ¶ 10, ECF No.

25-2 at Pg ID 591-92, emphasis added.) Further, the Debenture provides: “In the

event of any inconsistencies between this Debenture and such documents [i.e. all

documents annexed thereto and referenced therein], the Debenture shall govern.”

(Id. ¶ 8, ECF No. 25-2 at Pg ID 591.)

      The Court therefore is not convinced that Kresch and MCR’s breach of

contract claim is subject to arbitration.

             2.     Non-Parties to Agreements




Private Placement Memorandum, however. (Defs.’ Mot. Ex. 2 at 1, ECF No. 25-2
at Pg ID 589.)
                                   11
      Miller is not a party to the Collection Servicing Agreement or the note

purchase agreement. Plaintiffs allege, however, that he is liable for breach of

contract under an alter ego theory or because UCS and UCI were established for

fraudulent purposes. (Am. Compl. ¶¶ 10-12.) Florida law allows the corporate

veil to be pierced to hold an individual personally liable where the corporation is

merely the alter ego of the individual or is shown to have been organized or used to

perpetrate a fraud. See, e.g., Raymond, James & Assoc., Inc. v. Zumstorchen Inv.,

Ltd., 488 So.2d 843, 846 (Fla. Dist. Ct. App. 1986) (citing cases). The Court finds

Plaintiffs’ allegations sufficient to make this showing for purposes of Defendants’

Rule 12(b)(6) motion.

             3.     Terms of Collection Servicing Agreement Breached

      Defendants argue that Kresch and MCR’s breach of contract claim fails, to

the extent it is based on the Collection Servicing Agreement, because Plaintiffs’

First Amended Complaint does not identify any contractual term within that

agreement that was breached.

      To state a claim for breach of contract under Florida law, the plaintiff must

“plead and establish: (1) the existence of a contract; (2) a material breach of that

contract; and (3) damages resulting from the breach.” Vega v. T-Mobile USA, Inc.,

564 F.3d 1256, 1272 (11th Cir. 2009) (citing Friedman v. N.Y. Life Ins. Co., 985

So.2d 56, 58 (Fla. Dist. Ct. App. 2008)). Kresch and MCR allege that Defendants

                                          12
breached the Collection Servicing Agreement by failing to provide Michigan loan

portfolios for MCR to collect and that Kresch and MCR were damaged “because

they did not earn profits from collections of delinquent loans ….” (Am. Compl.

¶¶ 79, 80, ECF No. 20 at Pg ID 317.) While UCI promised in the Collection

Servicing Agreement to make MCR its exclusive servicer in Michigan, nothing

within the agreement required UCI to acquire any Michigan loans.3 As Plaintiffs

acknowledge in their response brief, a contract that is not mutually enforceable is

illusory. (See Pls.’ Resp. Br. at 10-11, ECF No. 27 at Pg ID 722-23, citing

Michigan law); see also Pan-Am Tobacco Corp. v. Dep’t of Corr., 471 So.2d 4, 5

(Fla. 1984) (citations omitted) (“Where one party retains to itself the option of

fulfilling or declining to fulfill its obligations under the contract, there is no valid

contract and neither side may be bound.”).

      Plaintiffs nevertheless argue that every contract contains an implied

covenant of good faith and fair dealing. (Pls.’ Resp. Br. at 12, ECF No. 27 at Pg

ID 724.); see also QBE Ins. Corp. v. Chalfonte Condo. Apartment Ass’n, Inc., 94

So.3d 541, 548 (Fla. 2012) (citing cases) (“Florida contract law does recognize an

implied covenant of good faith and fair dealing in every contract.”). However, “[a]

duty of good faith must ‘relate to the performance of an express term of the


3
 As such, the agreement does not promise a date by which UCI or UCS would
purchase Michigan loans for collection or specify the number of loans UCI or UCS
would acquire.
                                        13
contract and is not an abstract and independent term of a contract which may be

asserted as a source of breach when all other terms have been performed pursuant

to the contract requirements.’” Id. (quoting Ins. Concepts & Design, Inc. v.

Healthplan Servs., Inc., 785 So.2d 1232, 1234 (Fla. Dist. Ct. App. 2001))

(additional quotation marks and citation omitted). The Collection Servicing

Agreement does not require Defendants to secure any Michigan loans for

collection. The implied duty of good faith cannot be used to impose terms to

which the parties never agreed. See Beach Street Bikes, Inc. v. Bourgetts’ Bike

Works, Inc., 900 So.2d 697, 700 (Fla. Dist. Ct. App. 2005) (quoting Ins. Concepts

& Design, 785 So.2d at 1235).

      Plaintiffs argue that if Defendants had no obligation to secure any Michigan

portfolios, the Collection Servicing Agreement fails for want of consideration and

Kresch and MCR are entitled to a return of the $500,000 they invested on an unjust

enrichment theory. (Pls.’ Resp. Br. at 10-11, ECF No. 27 at Pg ID 722-23.) The

$500,000 Kresch and MCR paid, however, constituted an investment in UCS for

which they also received a promise from UCS to be repaid the full amount plus

interest (12%) by March 7, 2013. (See Am. Compl. Ex. B § 2.01(2)(a), ECF No.

20-2 at Pg ID 344; Defs.’ Mot. Ex. 2 at 1, ECF No. 25-2 at Pg ID 589.) Under

Florida or Michigan law, an unjust enrichment claim is precluded when adequate

legal remedies, such as a claim for breach of contract, exist. Kresch and MCR

                                        14
have an adequate legal remedy to seek the $500,000—that is, through their breach

of contract claim based on the note purchase agreement.

      For the reasons stated, the Court concludes that MCR and Kresch fail to

state a viable breach of contract claim against Defendants based on the Collection

Servicing Agreement.4 The Court, therefore, is dismissing Count I of the First

Amended Complaint to the extent based upon the Collection Servicing Agreement.

      C.     Fraud Claims by MCR and Kresch (Counts VI and VII)

      In their fraud claims, Kresch and MCR allege that Defendants knowingly or

negligently misrepresented that UCS already owned and/or was looking to

purchase Michigan debt portfolios and would use the money Plaintiffs invested in

UCS to purchase such portfolios. (See, e.g., Am. Compl. ¶ 118, ECF No. 20 at Pg

ID 321.) Plaintiffs indicate that Defendants made these representations starting on

February 16, 2012, and shortly thereafter, culminating in Kresch and MCR, in

reliance, entering into the note purchase agreement with UCS on March 7, 2012.

(Id. ¶¶ 21-28, 122, Pg ID 310-11, 321.) According to Plaintiffs, Defendants knew

these representations were false when made, never intending to buy any debt

portfolios from Michigan. (Id. ¶ 120, Pg ID 321.)



4
  The Court therefore finds it unnecessary to address Defendants’ statute of
limitations argument as it is directed only to the claim, to the extent based on the
Collection Servicing Agreement.
(Cont’d . . .)
                                          15
      Under Florida law,5 a plaintiff claiming fraud must show: “(1) a false

statement concerning a material fact; (2) the representor’s knowledge that the

representation is false; (3) an intention that the representation induce another to act

on it; and (4) consequent injury by the party acting in reliance on the

representation.” Golden v. Mobil Oil Corp., 882 F.2d 490, 494 (11th Cir. 1989)

(citing Johnson v. Davis, 480 So.2d 625, 627 (Fla. 1985)).

             1.     Rule 9(b) of the Federal Rules of Civil Procedure

      Federal Rule of Civil Procedure 9(b) imposes heightened pleading

requirements on a party alleging fraud. The Sixth Circuit has interpreted the rule

as requiring a plaintiff to “‘allege the time, place, and content of the alleged

misrepresentations on which he or she relied; the fraudulent scheme; the fraudulent

intent of the defendants; and the injury resulting from the fraud.’” Sanderson v.

HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (quoting Yuhasz v.



5
  Defendants contend that Florida law applies to all of Plaintiffs’ claims. Plaintiffs
do not challenge this assertion in their response brief, except with respect to
Kresch and MCR’s breach of contract claim (for which they contend that Michigan
law applies but only if the contract fails for want of consideration). Plaintiffs cite
Florida and Michigan law interchangeably in their response brief, but they make no
argument for why Michigan law applies. It is not evident that there is a conflict
between Florida and Michigan law, except with respect to the limitations periods
applicable to Plaintiffs’ claims. In any event, given the Florida choice of law
provision in the contracts at issue and that the distinction between Plaintiffs’
breach of contract and fraud claims are very slight, the Court is inclined to find that
Florida law applies and therefore will cite exclusively to Florida law. See Watkins
& Sons Pet Supplies v. IAMS Co., 254 F.3d 607, 611 (6th Cir. 2001).
                                           16
Brush Wellman, Inc., 341 F.3d 559, 563 (6th Cir. 2003)) (additional quotation

marks and citation omitted). “[A]t a minimum, Rule 9(b) requires that the plaintiff

specify the ‘who, what, when, where, and how’ of the alleged fraud.” Id. (quoting

United States ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899,

903 (5th Cir. 1997)). Nevertheless, the Sixth Circuit has stated that “when

deciding a motion to dismiss under Rule 9(b) for failure to plead fraud with

particularity, a court must also consider the policy favoring simplicity in pleading,

codified in the ‘short and plain statement of the claim’ requirement of Federal Rule

of Civil Procedure 8.” Id. That is because “Rule 9(b)’s particularity requirement

does not mute the general principles set out in Rule 8[.]” Id. (quotation marks and

citation omitted).

      Plaintiffs’ factual allegations are sufficient to satisfy Rule 9(b)’s particularity

requirement. While Plaintiffs do refer to Defendants at times in their First

Amended Complaint in the aggregate, UCS and UCI only speak through Miller

and Arneson and Plaintiffs allege that Defendants conspired together to engage in

fraud. Moreover, “absolute precision is not necessarily needed” and the rule’s

requirements “can be relaxed so long as the complaint provides the defendant with

sufficient notice [to] answer and defend the claim.” Woodland Harvesting, Inc. v.

Georgia Pacific Corp., 693 F. Supp. 2d 732, 739 (E.D. Mich. 2010); see also

Coffey v. Foamex L.P., 2 F.3d 157, 162 (6th Cir. 1993) (“The threshold test is

                                          17
whether the complaint places the defendant on sufficient notice of the

misrepresentation, allowing the defendants to answer, addressing in an informed

way [the] plaintiffs[’] claim of fraud.”) (internal quotation marks and citation

omitted). Plaintiffs’ allegations satisfy this test. Defendants’ understanding of

Kresch and MCR’s fraud claims is evident from Defendants’ motion to dismiss.

             2.    Future Promises

      Defendants contend that Kresch and MCR’s fraud claims fail because they

are predicated on promises of future action. “An Action for fraud generally may

not be predicated on statements of opinion or promises of future action, but rather

must be based on a statement concerning a past or existing fact.” Mejia v. Jurich,

781 So.2d 1175, 1177 (Fla. Dist. Ct. App. 2001) (citations omitted). As this same

case states, however, promises of future action may be actionable “if the plaintiff

can demonstrate that the person promising future action does so with no intention

of performing or with a positive intention not to perform ….” Id. (citations

omitted); see also Cafaro v. Zois, 693 F. App’x 810, 816 (11th Cir. 2017) (citing

Prieto v. Smook, Inc., 97 So.3d 916, 917-18 (Fla. Dist. Ct. App. 2012)). To the

extent Kresch and MCR’s fraud claims are based on promises of future action,6



6
  Kresch and MCR’s fraud claims also appear to be based on Defendants’
representations that UCS already owned Michigan debt or was in the process of
negotiating the purchase of debt from Michigan schools. (See, e.g., Pls.’ Am.
Compl. ¶¶ 23, 27, ECF No. 20 at Pg ID 311.)
                                       18
they sufficiently allege that Defendants promised future action with the present

intent not to perform. (See Am. Compl. ¶¶ 33, 120, ECF No. 20 at Pg ID 312,

322.)

              3.    Non-Reliance Clauses

        Defendants argue that the fraud claims brought by MCR and Kresch are

barred by the non-reliance clauses in the note purchase agreement and Private

Placement Memorandum.

        Panels of Florida’s District Court of Appeal disagree on whether a non-

reliance clause negates a claim for fraud. Compare Billington v. Ginn-La Pine

Island, Ltd., 192 So.3d 77, 84 (Fla. Dist. Ct. App. 2016) (“[W]e hold that the ‘non-

reliance’ clauses in this case negate a claim for fraud in the inducement because

Appellant cannot recant his contractual promises that he did not rely upon extrinsic

representations.”), with Lower Fees, Inc. v. Bankrate, Inc., 74 So.3d 517, 520 (Fla.

Dist. Ct. App. 2011) (holding that a non-reliance disclaimer was insufficient to

defeat a claim for fraud in the inducement because “[i]t has been the law of this

state for some time that a claim of fraud in the inducement will not be defeated by

contract clauses”); see also Adrianne Roggenbuck Trust v. Dev. Res. Grp., LLC,

505 F. App’x 857, 861 (11th Cir. 2013) (acknowledging an evident split of




                                         19
authority among the Florida courts on the effect of merger clauses).7 Nevertheless,

the Florida Supreme Court has held that “a party can not [sic] contract against

liability for his own fraud.” Oceanic Villas, Inc. v. Godson, 4 So.2d 689, 690 (Fla.

1941). In a recent decision, the Eleventh Circuit Court of Appeals concluded that

it was required to apply this express holding because the Florida Supreme Court

had not overruled its decision. Global Quest, LLC v. Horizon Yachts, Inc., 849

F.3d 1022, 1027 (11th Cir. 2017). Similarly, the Sixth Circuit Court of Appeals,

interpreting Florida law, has concluded that such clauses do not prohibit a party

from bringing a fraud claim, but are evidence relevant to whether the party

reasonably relied on the representations that form the claim. Beeper Vibes, Inc. v.

Simon Prop. Grp., Inc., 600 F. App’x 314, 318-19 (2014). In Beeper Vibes, the

court held that it was unreasonable as a matter of law for the plaintiff to rely on the

defendant’s representations where their integrated written agreement did not

contain the same promise. Id. at 319.

      MCR and Kresch allege that Defendants falsely represented two things: (a)

that UCS already owned and/or was looking to purchase Michigan loan portfolios;

and, (b) that UCS intended to use their $500,000 investment to purchase loan


7
  In Billington, Florida’s District Court of Appeal recognized the conflict in its
holdings. 192 So.3d at 82-83. The court therefore certified several questions to
the Florida Supreme Court concerning non-reliance and similar clauses. Id. at 85.
The parties in Billington did not pursue the issue in the Florida Supreme Court and
the Court has not otherwise decided to address the questions presented.
                                           20
portfolios. Defendants do not point to express, specific, and unambiguous

language in any of the relevant agreements negating these alleged representations.

See Asokan v. Am. Gen. Life Ins. Co., 302 F. Supp. 3d 1303, 1315 (M.D. Fla. 2017)

(quoting Le Macaron, LLC v. Le Macaron Dev. LLC, No. 8:16-cv-918, 2016 WL

6211718, at *4 (M.D. Fla. Oct. 24, 2016)) (“The one thing Florida courts do agree

on regarding non-reliance clauses is that they must be ‘sufficiently express,

specific, and unambiguous with respect to the representation at issue.’”). Nor do

Defendants articulate why it was unreasonable for Plaintiffs to rely on these

representations, except to quote the following: “‘[I]t is a basic tenet of contract law

that reliance on representations by a contracting party in a suit based on the

contract is unreasonable where the representations are not contained in the

subsequent written agreement between the parties.’” (Defs.’ Reply Br. at 6, ECF

No. 29 at Pg ID 746, quoting Eclipse Med., Inc. v. Am. Hydro-Surgical

Instruments, Inc., 262 F. Supp. 2d 1334, 1342 (S.D. Fla. 1999) (quoting Barnes v.

Burger King Corp., 932 F. Supp. 1420, 1428 (S.D. Fla. 1996)).) However, in

Barnes and Eclipse Medical and many of the additional cases containing the same

language, express terms of the parties’ contracts contradicted the representations

on which the plaintiffs’ fraud claims were based. Absent express contradictory

terms, a court must consider the circumstances as a whole to determine the




                                          21
reasonableness of the plaintiff’s reliance and whether that reasonableness can be

decided as a matter of law.

      The Court is unable to assess the reasonableness of MCR and Kresch’s

reliance on Defendants’ alleged misrepresentations based on the allegations in the

First Amended Complaint. The Court cannot conclude that MCR and Kresch’s

fraud claims are barred by the non-reliance or cautionary terms of the note

purchase agreement.

             4.    Statute of Limitations

      Under Florida law, an action for fraud generally must be brought within four

years. Fla. Stat. § 95.11(3)(j). This period of time begins to run “from the time the

facts giving rise to the cause of action were discovered or should have been

discovered with the exercise of due diligence.” Id. § 95.031(2); see also First Fed.

Savings & Loan Ass’n of Wisconsin v. Dade Fed. Savings & Loan Ass’n, 403

So.2d 1097, 1100 (Fla. Dist. Ct. App. 1981). Until the plaintiff discovers or should

have discovered that the defendant’s representations were false, the limitations

period does not start to run. See Steinmetz v. G.D. Parker Sod, Inc., 673 So.2d

968, 968 (Fla. Dist. Ct. App. 1996) (quoting Fla. Stat. § 95.031(1)) (holding that

the statute of limitations for fraud accrued when the plaintiff acquired knowledge

that the defendant’s representations were false as “[t]he cause of action accrues

‘when the last element constituting the cause of action occurs.’”).

                                         22
      Defendants argue that MCR and Kresch’s fraud claims are time-barred

because they were brought nearly five and a half years after the February and July

2012 dates alleged in the First Amended Complaint for when the

misrepresentations regarding UCS’ loan portfolios were made and when Kresch

and MCR “made various inquiries regarding those representations.” (Defs.’ Br. in

Supp. of Mot. at 19, citing Am. Compl. ¶¶ 49, 108, 141, ECF No. 25 at Pg ID 564.)

When the misrepresentations were made and when MCR or Kresch discovered the

elements of their fraud claims are two different things, however. Defendants do

not identify a date when Kresch or MCR knew or should have discovered the

falsity with respect to the alleged representations (those being, the extent of UCS’

Michigan loan portfolios and Defendants’ use of Plaintiffs’ $500,000 investment).

This information is not evident within the four corners of Plaintiffs’ First Amended

Complaint.

      The Court therefore cannot conclude at this time that Kresch and MCR’s

fraud claims are time-barred.

             5.    Arbitration

      Defendants lastly argue that the fraud claims must be dismissed because they

are subject to arbitration. The Court rejects Defendants’ argument for the reasons

discussed above with respect to Kresch and MCR’s breach of contract claim.

      D.     RICO Claim (Count VIII)

                                         23
      MCR and Kresch assert a RICO claim against Defendants. Defendants

argue that the claim is barred by the Private Securities Litigation Reform Act

(“PSLRA”) or the applicable statute of limitations or is subject to arbitration.

      The civil RICO statute, 18 U.S.C. § 1964(c), creates a cause of action for

“[a]ny person injured in his business or property by reason of a violation of [18

U.S.C. §] 1962.” “[B]y reason of” means the injury must be proximately caused

by the RICO violation. See Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258,

265-68 (1992). To prove their RICO claim, Kresch and MCR must show the

following: “1) that there were two or more predicate offenses; 2) that an

‘enterprise’ existed; 3) that there was a nexus between the pattern of racketeering

activity and the enterprise; and 4) that an injury to business or property occurred as

a result of the above three factors.” VanDenBroeck v. CommonPoint Mortg. Co.,

210 F.3d 696, 699 (6th Cir. 2000) (citing Frank v. D’Ambrosi, 4 F.3d 1378, 1385

(6th Cir. 1993)). Racketeering activity consists of acts which are indictable under

a number of federal statutes listed in 18 U.S.C. § 1961(1)(B). Defendants focus on

whether the First Amended Complaint alleges a “pattern of racketeering.”

      To establish a pattern of racketeering activity, Kresch and MCR must show

that Defendants committed at least two predicate racketeering acts within ten years

of each other that demonstrate criminal conduct of a continuing nature. 18 U.S.C.

§ 1961(5). The racketeering predicates must be “related” and “amount to or pose a

                                          24
threat of continued criminal activity.” Heinrich v. Waiting Angels Adoption Servs.,

Inc., 668 F.3d 393, 409 (6th Cir. 2012) (citing H.J. Inc. v. Northwestern Bell Tel.

Co., 492 U.S. 229, 237-39 (1989)).

      Predicate acts are related if they have “‘similar purposes, results,

participants, victims, or methods of commission, or otherwise are interrelated by

distinguishing characteristics and are not isolated events.’” Id. (quoting H.J. Inc.,

492 U.S. at 240). The continuity requirement “can be satisfied by showing either a

‘close-ended’ pattern (a series of related predicate acts extending over a substantial

period of time) or an ‘open-ended’ pattern (a set of predicate acts that pose a threat

of continuing criminal conduct extending beyond the period in which the predicate

acts were performed).” Heinrich, 668 F.3d at 409-10 (citing H.J. Inc., 492 U.S. at

241-42). “Predicate acts extending over a few weeks or months and threatening no

future criminal conduct do not satisfy [the continuity] requirement ….” H.J. Inc.,

492 U.S. at 242.

      Kresch and MCR identify wire fraud, 18 U.S.C. § 1343, as Defendants’

racketeering activity. (Am. Compl. ¶¶ 141-150, ECF No. 20 at Pg ID 326-28.)

Wire fraud consists of a scheme to defraud and use of the wires in furtherance of

the scheme. United States v. Daniel, 329 F.3d 480, 486 n.1 (6th Cir. 2003); see

also 18 U.S.C. § 1343 (“Whoever, having devised or intending to devise any

scheme or artifice to defraud, or for obtaining money or property by means of false

                                          25
or fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire, radio, or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose

of executing such scheme or artifice.”). “A scheme to defraud includes any plan or

course of action by which someone uses false, deceptive, or fraudulent pretenses,

representation, or promises to deprive someone else of money.” United States v.

Jamieson, 427 F.3d 394, 402 (6th Cir. 2005).

      Kresch and MCR define Defendants’ scheme differently at varying points in

the First Amended Complaint. Initially in their RICO claim, Kresch and MCR

assert that Defendants’ “scheme was to induce MCR to loan money to UCS by

offering the exclusive right to collect on UCS’s Michigan portfolios.” (Am.

Compl. ¶ 140, ECF No. 20 at Pg ID 324.) Consistent with that assertion,

addressing Defendants’ PSLRA argument in their response brief, Plaintiffs state

that Kresch and MCR rely only “upon the Collection Servicing Agreement as the

basis for the[ir] RICO claims.” (Pls.’ Resp. Br. at 18, ECF No. 27 at Pg ID 730.)

According to the First Amended Complaint, to further this scheme, Defendants

sent emails to MCR between February 16, 2012, and June 20, 2013, making

representations and attaching materials that falsely represented UCS’ activities and

efforts to secure Michigan loan portfolios. (Am. Compl. ¶¶ 141.B, ECF No. 20 at

Pg ID 324-26.)

                                         26
      However, the First Amended Complaint also lists representations

Defendants made to John Moleski to demonstrate a pattern of racketeering activity.

(Id. ¶¶ 141.C, Pg ID 326-27.) It further alleges more broadly that Defendants’

scheme was to induce Plaintiffs, collectively, to invest in UCS, by fraudulently

representing UCS’ existing and prospective Michigan debt portfolios and its

intention of paying dividends and using Plaintiffs’ investments to buy portfolios.

(Id. ¶ 143, Pg ID 327.) And in response to Defendants’ motion, Plaintiffs state that

Defendants’ “activities involve one scheme: to defraud investors and business

partners out of money by convincing them that Defendants had and would further

acquire delinquent student debt.” (Pls.’ Resp. Br. at 18, ECF No. 27 at Pg ID 730.)

             1.    PSLRA

      The Third Circuit Court of Appeals has aptly described the interaction

between the federal RICO statute, 18 U.S.C. § 1962(c), and the PSLRA, 18 U.S.C.

§ 1964(c):

      Prior to 1995, a private plaintiff could assert a civil RICO claim for
      securities law violations sounding in “garden variety” fraud.
      Inasmuch as “fraud in the sale of securities” was a predicate offense in
      both criminal and civil RICO actions, plaintiffs regularly elevated
      fraud to RICO violations because RICO offered the potential bonanza
      of recovering treble damages. However, in 1995, Congress enacted
      the Private Securities Litigation Reform Act (“PSLRA”), Pub.L. No.
      104–67, 109 Stat. 737 (1995). The PSLRA amended RICO by
      narrowing the kind of conduct that could qualify as a predicate act.
      Section 107 of the PSLRA (known as the “RICO Amendment”)
      amended 18 U.S.C. § 1964(c), to provide in relevant part as follows:

                                         27
       “Any person injured in his business or property by reason of a
       violation of section 1962 of this chapter may sue therefor in any
       appropriate United States District Court and shall recover threefold
       the damages he sustains and the cost of the suit, including a
       reasonable attorney’s fee, except that no person may rely upon any
       conduct that would have been actionable as fraud in the purchase or
       sale of securities to establish a violation of section 1962.”
       18 U.S.C. § 1964(c)(emphasis added).

Bald Eagle Area Sch. Dist. v. Keystone Fin., Inc., 189 F.3d 321, 327 (3d Cir. 1999)

(internal citations omitted). “The amendment not only eliminates securities fraud

as a predicate act in civil RICO claims, but also prevents plaintiffs from relying on

other predicate acts if they are based on conduct that would have been actionable

as securities fraud.” Ouwinga v. Benistar 419 Plan Services, Inc., 694 F.3d 783,

790 (6th Cir. 2012) (citing Bald Eagle Area Sch. Dist., 189 F.3d at 330). Thus, the

question this Court must resolve is whether Kresch and MCR’s RICO claim relies

on conduct that would have been actionable as fraud in the purchase or sale of

securities.

       Defendants make no attempt to explain how the conduct alleged in the First

Amended Complaint would be actionable as fraud in the purchase or sale of

securities. Defendants do not identify the security purchased by MCR and/or

Kresch and sold by Defendants. The Court will not make Defendants’ arguments

for them and therefore declines to find that Kresch and MCR’s RICO claim is

barred by the PLSRA.

              2.   Statute of Limitations
                                         28
      The statute of limitations for a federal RICO action is four years. Rotella v.

Wood, 528 U.S. 549, 552 (2000) (citing Agency Holding Corp. v. Malley-Duff &

Assoc., 483 U.S. 143, 156 (1987)). The limitations period begins to run when the

plaintiff knew or should have known of his injury. Id. at 554-55. Accrual of the

plaintiff’s action is not delayed until he or she discovers the alleged pattern of

racketeering activity. Id. at 554 (citing Klehr v. A.O. Smith Corp., 521 U.S. 179,

189 (1997)).

      To the extent Kresch and MCR’s RICO claim is premised only on the

Collection Servicing Agreement and MCR’s exclusive right to collect UCS’s

Michigan portfolios in exchange for its $500,000 investment, the Court cannot

conclude at this juncture that the claim is time-barred. As stated previously with

respect to Kresch and MCR’s fraud claim, it is not evident when they knew or

should have known that UCS had no Michigan debt portfolios and never intended

to purchase those portfolios.

      To the extent, however, that MCR and Kresch are premising their RICO

claim on a scheme to attract investments in UCS with the promise of repayment at

12% interest, the claim is time-barred. Pursuant to the Debentures, UCS was

obligated to repay investors within one year (March 7, 2013, with respect to

Kresch and MCR). (See Defs.’ Mot. Ex. 2 at 1, ECF No. 25-2 at Pg ID 589.)

While UCS had the right to extend the due date for an additional year, the First

                                          29
Amended Complaint expressly provides that UCS did not exercise that right. (See

Am. Compl. ¶ 29, ECF No. 20 at Pg ID 312.) Therefore, UCS’ investors were

injured, and should have known that they were injured, as of March 7, 2013. MCR

and Kresch did not file this action until January 3, 2013—more than four years

later.

               3.     Pattern of Racketeering Activity

         While Kresch and MCR’s RICO claim is not time-barred to the extent it is

based on the Collection Servicing Agreement, it does fail because the allegations in

the First Amended Complaint do not establish a pattern of racketeering activity

related to that scheme.

         First, with respect to open-ended continuity, the alleged facts do not suggest

a threat of continuing criminal conduct beyond the period in which the identified

predicate acts were performed. Contrary to Defendants’ assertion, the fact that

UCS and UCI were dissolved in 2012 does not negate a finding of open-ended

continuity. See Heinrich, 668 F.3d at 410 (quoting United States v. Busacca, 936

F.2d 232, 238 (6th Cir. 1991)) (finding that continuity could be established even

though the defendant was shut down as part of a criminal prosecution because

“[s]ubsequent events are irrelevant to the continuity determination[]” and “the

threat of continuity must be viewed at the time the racketeering activity

occurred.”); see also Moon v. Harrison Piping Supply, 465 F.3d 719, 729 (6th Cir.

                                           30
2006) (Moore, J., concurring) (stating that the court should not consider events that

transpired after the alleged racketeering acts ended when determining whether a

threat of long-term racketeering activity has been properly alleged). Nevertheless,

there are no facts alleged suggesting that Defendants obtained money from any

other individual or entity by promising an exclusive servicer agreement. The

Collection Servicing Agreement appears to be a unique contract between MCR and

UCS. Moreover, the scheme had a “built-in endpoint”—that is, MCR made a one-

time payment to become UCS’ exclusive servicer in Michigan. The facts do not

suggest a “specific threat of repetition extending indefinitely into the future[.]”

H.J. Inc., 492 U.S. at 242.

      Second, turning to closed-ended continuity, the alleged predicates did not

extend over a substantial period of time. “Predicate acts extending over a few

weeks or months and threatening no future criminal conduct do not satisfy this

requirement.” Id. Plaintiffs describe predicate acts allegedly committed over (at

most) a sixteen-month period,8 which were part of a single fraudulent scheme to



8
  The Court is not convinced that all of the conduct alleged by Plaintiffs qualify as
predicate acts under RICO. In other words, some of the conduct is not related to
the scheme defined by Plaintiffs—that is, “to induce MCR to loan money to UCS
by offering the exclusive right to collect on UCS’ Michigan portfolios.” For
example, Defendants misrepresentations in an effort to conceal the truth about
UCS’ portfolios after the Collection Servicing Agreement was executed and MCR
paid UCS $500,000 did not threaten continued criminal conduct but attempted to
hide Defendants’ alleged previous fraud.
                                           31
misrepresent UCS’ ownership and/or interest in purchasing Michigan debt

portfolios to encourage MCR and Kresch to invest $500,000 in UCS. This is

insufficient to establish a closed-ended period of continuity. See Moon, 465 F.3d

at 725-26 (predicate acts lasting for two-and-a-half years did not establish a closed

period of continuity where they were “keyed to [the d]efendants’ single objective

of depriving [the plaintiff] of his [workers’ compensation] benefits”); Vemco, Inc.

v. Camardella, 23 F.3d 129, 134-35 (6th Cir. 1994) (concluding that alleged

predicate acts failed to establish a closed-ended period of racketeering activity

where there was a single fraudulent scheme to misrepresent a guaranteed price and

then extort a higher price, the total scheme lasted only seventeen months, and the

goal of the single criminal episode was “to get [the plaintiff] to pay the cost of one

paint system”).

      For these reasons, the Court concludes that MCR and Kresch’s RICO claim

must be dismissed.

IV.   Conclusion

      In summary, the Court is GRANTING IN PART AND DENYING IN

PART Defendants’ motion to dismiss (ECF No. 25). The Court is dismissing

without prejudice John Moleski’s and Jesse Moleski’s claims against Defendants

for lack of personal jurisdiction. As such, Counts II-V in their entirety and

Count VII to the extent asserted by John and Jesse Moleski are DISMISSED

                                          32
WITHOUT PREJUDICE and these plaintiffs are DISMISSED AS PARTIES to

this lawsuit. The Court concludes that Kresch and MCR fail to plead a viable

breach of contract claim to the extent the claim is premised on the Collection

Servicing Agreement because they do not identify a specific contract term

breached by Defendants. Count I is therefore DISMISSED WITH PREJUDICE

to the extent premised on the Collection Servicing Agreement. MCR and

Kresch’s breach of contract claim based on the Debenture survives Defendants’

motion to dismiss, although their fraud claim to the extent premised on the

Debenture is time-barred. MCR and Kresch’s fraud claim based on the Collection

Servicing Agreement survives Defendants’ motion. However, their RICO claim

(Count VIII) is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: July 29, 2019




                                         33
